DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 12/23/20.
	Claims 1, 4-5, 8-9, 11-12, 15-16, 19-20, 22-23, and 26-28 have been amended.
	Claims 6-7, 10, 17-18, and 21 have been cancelled.
	Therefore, claims 1-5, 8-9, 11-16, 19-20, and 22-28 are currently pending and have been examined.
	Examiner notes the previous withdrawal of prior art on 9/24/20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 11-6, 19-20, and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 8-9, 11-6, 19-20, and 22-28 are directed to the abstract idea of associating user purchase data with online activity, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  
Independent claims 1, 12, and 23, in part, describe a system and method comprising: receiving online transaction data for a user; receiving a tracking element associated with the user device that was used to conduct the online purchase; creating 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: updating the brick and mortar electronic transaction data; and updating the purchaser profile with information related to the purchaser, the payment vehicle(s), and the brick and mortar electronic transaction data. Dependent claims 11, 22, and 28 further recite additional functional elements that are associated with the judicial exception, including: generating a report reflecting the determined association between a brick-and-mortar transaction and online activity. Examiner understands these limitations to be insignificant extrasolution activity (as well as abstract). (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
technical elements, including a “profiler computing system” comprising a “data store” for storing user profile data, a “memory” for storing computer readable instructions, a “POS terminal” for completing user purchases, a “payment vehicle” for making purchases, a “tracking element” for identifying a user device, a “networked device” for user computing, a “server” for compiling and transmitting data, and a “processor” programmed to execute the instructions stored on the memory. Dependent claims 2, 13, and 24 further disclose the additional element of a “third party data provider” for aggregating data.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755.
Official Notice is taken that it is well-understood, routine, and conventional to update data based on various inputs.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 1-5, 8-9, 11-16, 19-20, and 22-28 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
	First, Applicant does not appear to dispute Examiner’s conclusion that the invention is directed to an abstract idea under Step 2A, Prong 1.
Next, Applicant argues that in updating the transaction event data and the purchaser profile, the profiler computing system “can improve the purchaser profile by correlating data from disparate and often uncorrelatable data sources.”  Even if true (which Examiner does not concede), this statement does not represent an improvement to a technological or technical field. Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement that further relates to correlating a user’s purchase activity and online activity.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Thus, Applicant’s arguments that the aforementioned updating steps integrate the judicial exception into a practical application are unpersuasive.
For at least these reasons, the rejection under 101 has been updated and sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681